NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 23 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 GENESTHER TAYLOR,                               No. 16-15159

                  Plaintiff-Appellant,           D.C. No. 2:13-cv-02336-MCE-
                                                 DAD
   v.

 STATE OF CALIFORNIA                             MEMORANDUM*
 DEPARTMENT OF TECHNOLOGY
 SERVICES,

                  Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Genesther Taylor appeals pro se from the district court’s judgment

dismissing her employment action alleging Title VII and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal on the basis of the applicable statute of limitations. Lukovsky v. City &

County of San Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008). We affirm.

      The district court properly dismissed as time-barred Taylor’s Title VII

claims because Taylor filed this action years after the applicable statute of

limitations had run. See 42 U.S.C. § 2000e-5(f)(1) (statute of limitations for Title

VII action is ninety days from receipt of a right-to-sue letter); Odonell v. Vencor

Inc., 466 F.3d 1104, 1111 (9th Cir. 2006) (Title VII claims are not equitably tolled

during the pendency of a related action, where the related action is commenced

after the ninety-day statute of limitations has run).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Taylor’s state law claims after dismissing her

federal claims. See Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir.

1997) (en banc) (“[I]n the usual case in which all federal-law claims are eliminated

before trial, the balance of factors . . . will point toward declining to exercise

jurisdiction over the remaining state-law claims.” (citation and internal quotation

marks omitted)); see also Costanich v. Dep’t of Soc. & Health Servs., 627 F.3d
1101, 1107 (9th Cir. 2010) (standard of review). We treat the dismissal of the state

law claims as a dismissal without prejudice. See Gini v. Las Vegas Metro. Police

Dep’t, 40 F.3d 1041, 1046 (9th Cir. 1994) (“When . . . the court dismisses the

federal claim leaving only state claims for resolution, the court should decline



                                            2                                        16-15159
jurisdiction over the state claims and dismiss them without prejudice.” (citation

and internal quotation marks omitted; alteration in original)).

      Because we affirm the dismissal of Taylor’s action as time-barred, we do not

consider Taylor’s contentions regarding the merits of her claims.

      AFFIRMED.




                                          3                                   16-15159